Citation Nr: 0924945	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  08-17 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for hammer toes, and if 
so, whether service connection is warranted.

2. Entitlement to service connection for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from March 1951 
to April 1952.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2008 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Cleveland, Ohio. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. An August 1952 rating decision denied the Veteran's claim 
of entitlement to service connection for hammer toes; the 
Veteran did not appeal the August 1952 RO rating decision in 
a timely manner.

2. Evidence associated with the claims file after the last 
final denial in August 1952 is new evidence, and when 
considered with the previous evidence of record, it relates 
to an unestablished fact necessary to substantiate the 
Veteran's claim.

3. The competent evidence of record demonstrates that hammer 
toes of the second, third and fourth left toes, and second, 
third, fourth and fifth right toes, were incurred during the 
Veteran's active service.


CONCLUSIONS OF LAW

1. The August 1952 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2. New and material evidence has been submitted, and the 
claim of entitlement to service connection for hammer toes is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3. Hammer toes of the second, third and fourth left toes, and 
second, third, fourth, and fifth right toes were incurred 
during the Veteran's active duty service.  38 U.S.C.A. §§ 
1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  In the case of a request to reopen a 
previously disallowed claim, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

For purposes of evaluating the Veteran's request to reopen 
his claim for service connection for hammer toes, the Board 
notes that a lengthy discussion of VCAA notice is unnecessary 
because the Board is reopening this claim. 

Further, as VA's duties to notify and assist relate to a 
decision on the Veteran's service connection for hammer toes 
claim, the entire benefit sought on appeal has been granted.  
Hence, it is unnecessary to undertake an analysis of VA's 
duties to notify and assist in accordance with the VCAA.







II. Analysis

A. New and Material Evidence

Generally, an unappealed rating decision is final under 38 
U.S.C.A. § 7105 (West 2002).  However, the Veteran may 
request that VA reopen his claim upon the receipt of 'new and 
material' evidence.  38 U.S.C.A. § 5108 (West 2002).

38 C.F.R. § 3.156(a) (2008) defines 'new and material 
evidence' as evidence not previously submitted which relates 
to an unestablished fact necessary to substantiate the claim 
and presents the reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the veteran in 
developing the facts necessary for his claim has been 
satisfied.

At the time of the last final denial in August 1952, the 
Veteran's claims file consisted of his service treatment 
records and lay statements.  Since the last final denial, the 
Veteran has submitted additional records, including a 
discharge report received in July 2007 indicating that the 
Veteran's hammer toes progressively worsened during his 
active duty service.  Since this evidence was not part of the 
claims file at the time of previous final denial, it is new.  
Further, since the evidence addresses the necessary element 
of whether the Veteran's hammer toes were incurred in or 
aggravated by service, the evidence is material.

Since new and material has been presented, the Veteran's 
claim for service connection for hammer toes is reopened.

B. Entitlement to Service Connection for Hammer Toes

Service connection may be established for disability 
resulting from injury or disease incurred in service or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2008).  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2008).

In this case, the Veteran was shown have an amputated fifth 
toe on his left foot upon entrance.  However, the Veteran's 
service entrance records do not demonstrate that the Veteran 
suffered from hammer toes upon entrance to active duty.  
Thus, the Board finds that the presumption of soundness upon 
entry attaches.

The next matter is whether the presumption of soundness is 
rebutted by clear and unmistakable evidence that hammer toes 
pre-existed active service.  "Clear and unmistakable 
evidence" is a more formidable evidentiary burden than the 
preponderance of the evidence standard.  See Vanerson v. 
West, 12 Vet. App. 254, 258 (1999) [noting that the "clear 
and convincing" burden of proof, while a higher standard than 
a preponderance of the evidence, is a lower burden to satisfy 
than that of "clear and unmistakable evidence"].  The burden 
of proof is on VA to rebut the presumption by producing clear 
and unmistakable evidence that a disability existed prior to 
service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1) 
(2008).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

In this case, the Board has not found clear and unmistakable 
evidence that the Veteran suffered from hammer toes upon 
entrance on to active duty.  Although the Veteran was 
discharged for hammer toes which were described as 
congenital, other evidence suggests that the Veteran's hammer 
toes began in service or were at least aggravated by service.  
First, the Veteran's service treatment records do not list 
hammer toes as a defect identified upon entrance to active 
duty.  Further, the Veteran's discharge summary, received by 
VA in July 2007, suggests that the Veteran's hammer toes 
progressively worsened during service.  Given this evidence, 
or lack thereof, the Board finds that it is not clear and 
unmistakable that the Veteran suffered from hammer toes upon 
entrance on to active duty, or that the Veteran's hammer toes 
did not progressively worsen during service.

Since the Veteran was diagnosed with hammer toes during 
service which did not clearly and unmistakably predate 
service, the Board finds that service connection for hammer 
toes of the second, third and fourth left toes, and second, 
third, fourth and fifth right toes, must be granted.
 



	(CONTINUED ON NEXT PAGE)

ORDER

The Veteran's claim for service connection for hammer toes is 
reopened. 

Service connection for hammer toes of the second, third and 
fourth left toes, and second, third, fourth and fifth right 
toes, is granted.


REMAND

With respect to the Veteran's claim for service connection 
for hearing loss, the Board finds that remand is warranted 
for a VA medical examination.

According to McLendon v. Nicholson, 20 Vet. App 79, 86 (2006) 
(citing 38 U.S.C.A. § 5103A(d)(2)), a medical examination 
must be provided "when there is: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability . . . and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
(Board) to make a decision on the claim." 

For the purposes of applying the laws administered by VA, 
impaired hearing is considered disabling when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, and 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2008).

In this case, the Board notes that the Veteran currently 
suffers from hearing loss.  The Veteran scored at 40 decibels 
or greater in each of his ears at multiple applicable Hertz 
levels during a private hearing exam in December 2006.  

Additionally, the Board finds at least an indication that the 
Veteran's hearing loss is related to his active duty service.  
The Veteran asserts that he has had hearing loss since 
suffering from a prolonged fever during service.  Service 
treatment records from January 1952 show that the Veteran 
suffered from a fever during service for at least a week.  
Further, comments from the Veteran's December 2006 private 
hearing exam note that the Veteran had pneumonia during the 
1950's and hearing loss since 1952, during his active duty 
service.  Even if these comments are merely a reiteration of 
the Veteran's statements to the examiner, they offer at least 
an indication that the Veteran's hearing loss is related to 
his active duty service.  Thus, remand for a VA medical 
examination is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Schedule the Veteran for a VA 
examination to determine whether the 
Veteran suffers from bilateral hearing 
loss related to his active duty service.  
The claims file, to include a copy of this 
REMAND, must be made available to the 
examiner for review.  The examination 
report should reflect that such review was 
completed.  After reviewing the record, 
examining the Veteran, and performing any 
medically indicated testing, the examiner 
should provide an opinion as to whether it 
is more likely than not (more than 50 
percent probability), at least as likely 
as not (50-50 percent probability), or 
less likely than not (less than 50 percent 
probability) that the Veteran suffers from 
bilateral hearing loss etiologically 
related to his active duty service, 
including as a result of an in-service 
fever.  A detailed rationale should be 
provided for all opinions.  If it cannot 
be determined whether the Veteran 
currently has bilateral hearing loss 
related to service on a medical scientific 
basis and without invoking processes 
related to guesses or based upon mere 
conjecture, the examiner should clearly 
and specifically state so in the 
examination report, with an explanation as 
to why this is so. 

2. After completion of the above and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
Veteran's claim on appeal. Unless the 
benefits sought are granted, the Veteran 
and his representative, if any, should be 
furnished a supplemental statement of the 
case that fully complies with the 
provisions of 38 C.F.R. § 19.29 (2008).  
The Veteran and his representative, if 
any, should then be afforded the 
opportunity to respond, after which the 
case should be returned to the Board, if 
in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


